Exhibit 10.13

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of April 1, 2011,
between Tonix Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
Rhonda Rosen (the “Executive”).


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Employment.


The Company has employed the Executive, and the Executive has accepted
employment with the Company, upon the terms and subject to the conditions set
forth in this Agreement for the period beginning on April 1, 2011 (the
“Agreement Effective Date”) and ending as provided in Section 4 (the “Employment
Period”).


SECTION 2. Position and Duties.


(a)           During the Employment Period, the Executive shall serve as the
Chief Financial Officer and Chief Administrative Officer of the Company. The
Executive shall have such duties and responsibilities as may be assigned to her
from time to time by the Chief Executive Office and/or the Board of Directors of
the Company (the “Board”).


(b)           The Executive shall report to the President of the Company and
shall devote her best efforts and substantially all of her active business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) on a full-time basis to the business and affairs of
the Company and its affiliates, as those duties may be assigned by the President
and/or the Board. The Executive shall perform her duties and responsibilities to
the best of her abilities in a diligent and professional manner. The Executive
shall perform her duties on Mondays, Tuesdays and Thursdays at the Company’s
headquarters in New York City and shall perform her duties on Wednesdays and
Fridays at her residence in New Jersey, or as otherwise reasonably requested by
the President or Board of Directors.  If the Company maintains an office in the
State of New Jersey in the future, Executive shall be required to perform her
duties on Wednesdays and Fridays at such New Jersey office.  Notwithstanding the
foregoing, the Executive may request one (1) change to this schedule each week
upon not less than forty-eight (48) hours notice to the Company’s President via
email, which request will not be unreasonably denied.  During the Employment
Period, the Executive shall not engage in any outside business activity without
the prior written approval of the Board, whether or not such activity is pursued
for gain, profit or other pecuniary advantage.


(c)           The foregoing restrictions shall not limit or prohibit the
Executive from engaging in passive investment, and community, charitable and
social activities not interfering with the Executive’s performance and
obligations hereunder.


SECTION 3. Base Salary and Benefits.


(a) From the Agreement Effective Date to the date on which the Company
consummates the sale of at least Five Hundred Thousand Dollars ($500,000) in
additional equity securities (the “Financing”), the Executive shall be employed
on an at-will basis at a salary equal to the minimum wage for employees in the
State of New York ($7.25, as of the date hereof) for each hour worked up to 40
hours per week and equal to time and one-half ($10.88, as of the date hereof)
for each hour worked in excess of 40 hours per week (the “Pre-Financing
Salary”).


(b) In the event, and upon the consummation, of the Financing, the Executive’s
base salary shall be increased to Two Hundred Fifty Thousand Dollars ($250,000)
per annum, or such other rate as the Board may designate from time to time (the
“Pre-Public Salary”), and, if she remains employed until the date of such
Financing, the Executive shall receive a lump sum payment in the amount of Fifty
Thousand Dollars ($50,000) (the “Lump Sum Payment”).  The Lump Sum Payment shall
be paid at the same time that the Executive’s first regular Pre-Public Salary
installment would be paid, net of applicable withholding and payroll taxes.
 
 
 
1

--------------------------------------------------------------------------------

 
 


(c) In the event, and upon the consummation, of the earlier of (i) the closing
of the sale of shares of the common stock of the Company to the public in an
underwritten public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended, resulting in at least Ten Million
Dollars ($10,000,000) of proceeds, net of the underwriting discount and
commissions, to the Company or (ii) the merger of the Company with, or
acquisition of the Company by, a company that is subject to the periodic
reporting requirements of the Securities Exchange Act of 1934, as amended, or
with or by such company’s wholly-owned subsidiary accompanied by the Company’s
consummation of the sale of additional equity or debt securities resulting in at
least Ten Million Dollars ($10,000,000) of proceeds, net of the underwriting
discount and commissions (a “Fundamental Transaction”), the Executive’s base
salary shall be increased to Three Hundred Twenty Thousand Dollars ($320,000)
per annum, or such other rate as the Board may designate from time to time (the
“Base Salary”), and, if she remains employed until the date of such Fundamental
Transaction, the Executive shall thereupon be compensated for the difference
between the Base Salary and the Pre-Public Salary, such difference to be
calculated based on One Hundred Ninety-One Dollars and Seventy-Eight Cents
($191.78) per calendar day, multiplied by the number of calendar days elapsing
from the Financing through the consummation of the Fundamental Transaction,
subject to a maximum aggregate payment of One Hundred Seventy Thousand Dollars
($170,000).  The difference between the Pre-Public Salary payable to the
Executive prior to the consummation of the Fundamental Transaction and the Base
Salary shall be paid in a single lump sum at the same time that the Executive’s
first regular Base Salary installment would be paid, net of applicable
withholding and payroll taxes.


(d) The Executive may be eligible to earn annual bonuses as shall be determined
by the Board in its sole discretion.  The Board shall determine the amount of
each such annual bonus, if any, promptly following the close of the calendar
year and shall pay such bonus by no later than March 15th of the year
immediately following the year in which the bonus was earned.


(e) In addition, during the Employment Period, the Executive shall be entitled
to participate in all employee benefit programs and plans for which executive
employees of the Company are generally eligible from time to time.


(f) The Company shall, in accordance with policies then in effect with respect
to payments of business expenses, pay or reimburse the Executive for all
reasonable out-of-pocket business expenses actually incurred by the Executive
during the Employment Period in performing services hereunder (including
commuting expenses from the Company’s New Jersey office to Company headquarters
and expenses for living accommodations and meals while the Executive is working
at the Company’s headquarter offices); provided, however that to the extent
required to comply with the provisions of Section 409A (“Code Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), (1) no reimbursement
of expenses incurred by the Executive during any taxable year shall be made
after the last day of the following taxable year of the Executive, (2) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a taxable year of the Executive shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, to the Executive in any
other taxable year, and (3) the right to reimbursement of such expenses shall
not be subject to liquidation or exchange for another benefit. All expenses
shall be accounted for in such reasonable detail as the Company may require.


(g) During the Employment Period, the Executive shall be entitled to twenty (20)
vacation days per year, as well as holidays, sick days and personal days in
accordance with the Company’s policies, as such policies may be amended from
time to time. The Executive may not carry forward any unused vacation, holiday,
sick or personal days into subsequent years.


SECTION 4. Term and Termination.


(a) General.  The Employment Period shall commence on the Agreement Effective
Date and shall end on the second anniversary of the Agreement Effective Date
(the “Initial Term”), and shall be renewed annually thereafter for one (1) year
terms, unless and until either party provides ninety (90) days’ advance written
notice prior to the end of the then-current Employment Period that such party
declines to so extend the Employment Period; provided, however, that the
Employment Period shall terminate prior to such date upon the occurrence of any
of the events set forth in clauses (b), (c) or (d) below.  The Executive’s
Termination Date shall mean the date of her Separation from Service as
determined under Code Section 409A and Treasury Regulation Section 1.409A- 1(h).


(b) Notwithstanding anything else set forth herein, prior to the consummation of
the Financing the Employment Period may be terminated by the Company with or
without Cause without obligation other than the payment of the Accrued
Obligations (as defined below).


(c) Termination by the Company; Resignation by the Executive.  The Employment
Period may be terminated by the Company at any time for Cause (as defined
below), or by the Executive’s resignation without Good Reason (as defined
below). The Executive may resign for Good Reason in accordance with the last
paragraph of Section 5(c). The Employment Period may be terminated by the
Company at any time other than for Cause.


(d) Termination due to Death or Disability.  The Employment Period shall be
terminated upon the Executive’s death or Separation from Service (as defined
below) due to Disability (as defined below).


 
 
 
2

--------------------------------------------------------------------------------

 

 
(e) Definition of Cause.
 
For purposes of this Agreement, “Cause” means:


(A)           the failure by the Executive to perform such duties as are within
the scope of this Agreement and as are reasonably requested in good faith by the
President or the Board in the course of the Executive’s performance of her
duties hereunder;


(B)           gross negligence, recklessness or willful misconduct by the
Executive in the performance of her duties;


(C)           a conviction of or a plea of guilty or nolo contendere by the
Executive to a crime involving fraud, embezzlement, theft, other financial
dishonesty or moral turpitude;


(D)           the material breach by the Executive of this Agreement or of any
other agreement or contract with the Company, or any of its affiliates; or


(E)           the Board’s reasonable determination that the Executive has
engaged in a violation of state or federal law relating to the workplace
environment (including, without limitation, laws relating to sexual harassment
or age, sex or other prohibited discrimination).


The Company shall not be entitled to terminate for Cause unless the Company
provides to the Executive written notice documenting in reasonable detail the
basis for termination and an opportunity of at least thirty (30) days in
duration (such duration to be determined in good faith by the Company), to cure,
unless (i) the Company reasonably determines that providing such opportunity to
cure to the Executive is reasonably likely to have a material adverse effect on
its business, financial condition, results of operations, prospects or assets,
or (ii) the facts and circumstances underlying such termination are not able to
be cured, in which case the Company may terminate without providing an
opportunity to cure.


SECTION 5. Payments Upon Termination.


(a) Termination for Cause.  Termination by the Executive without Good Reason;
Natural Expiration of the Employment Period.  If the Employment Period is
terminated after the consummation of the Financing (i) by the Company for Cause,
(ii) by the Executive without Good Reason and not on account of death or
Disability, or (iii) upon the natural expiration of the Employment Period
pursuant to Section 4(a) above, then the Executive shall be entitled to receive
her Base Salary and other remuneration and benefits only to the extent that such
amount has accrued through the Termination Date (the “Accrued Obligations”). For
the avoidance of doubt, the Accrued Obligations shall be paid promptly upon the
termination of the Employment Period, in accordance with applicable law, and
shall not include any bonus that remains unpaid as of the Termination Date or
that is accruing in the year of termination.


(b) Termination due to death or Disability.  If the Employment Period is
terminated after the consummation of the Financing due to the Executive’s death
or Disability, then the Executive (or her legal representative) shall be
entitled to the Accrued Obligations, plus, if the Executive (or, if applicable,
her legal representative) executes and does not revoke a general release of
claims in a form reasonably satisfactory to the Company by the 53rd day
following the Executive’s Separation from Service due to death or Disability,
then, subject to Section 10, the Executive (or, if appropriate, her estate)
shall be entitled to receive a lump sum cash payment equal to two (2) months of
Base Salary paid on the 60th day following her death or Separation from Service
due to Disability, subject to applicable tax withholding requirements.


For purposes of this Agreement, Disability shall have the meaning accorded the
term under Treasury Regulation Section 1.409A-3(i)(4).


(c) Termination by the Company other than for Cause, or by the Executive for
Good Reason.  If the Employment Period is terminated by the Company other than
for Cause, or the Executive terminates employment for Good Reason, and such
termination constitutes an Involuntary Separation from Service within the
meaning of Treasury Regulation Sections 1.409A-l(n) and (h), then the Executive
shall be entitled to the Accrued Obligations and, if the Executive executes and
does not revoke a general release of claims in a form reasonably satisfactory to
the Company by the 53rd day following her Separation from Service, then, subject
to Section 10, the Executive (or, if appropriate, her estate) shall also be
entitled to receive a lump sum cash payment equal to six (6) months of Base
Salary (nine (9) months of Base Salary if the termination is in connection with,
or following, a Fundamental Transaction) (the “Severance”) paid on the 60th day
following her Separation from Service, subject to applicable tax withholding
requirements.


For purposes of this Agreement, “Good Reason” shall mean the Executive’s
Separation from Service within ninety (90) days after the initial occurrence of
(i) a material diminution in the Executive’s authority, duties or
responsibilities; (ii) a material reduction in the Executive’s Base Salary (as
adjusted); or (iii) the relocation of the Executive’s primary work location to a
location that is more than fifty (50) miles from the Executive’s immediately
prior work location; provided that the Executive shall not have Good Reason to
separate from service unless the Executive provides written notice to the
Company of the condition constituting Good Reason to terminate within thirty
(30) days of the initial occurrence thereof, and the Company has a period of at
least thirty (30) days after receipt of such notice to remedy said condition(s).


(d) No Other Benefits.  Except as otherwise required by law (e.g., COBRA) or as
specifically provided herein, all of the Executive’s rights to salary,
severance, fringe benefits and bonuses hereunder (if any) accruing after the
Termination Date shall cease upon the Termination Date. Except as specifically
provided herein, the Executive shall not be entitled to any severance payments
or benefits under any severance policy or practice maintained by the Company or
its affiliates.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
(e) Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and shall operate so that
the payments and benefits set forth herein either shall be exempt from the
requirements of Code Section 409A or shall comply with the requirements of such
provision; provided, however, that in no event shall the Company be liable to
the Executive for or with respect to any taxes, penalties or interest which may
be imposed upon the Executive pursuant to Code Section 409A. For purposes of
this Agreement, the terms “termination,” “termination of employment” and
variations thereof shall mean a “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”). To the extent that
any Severance payment constitutes a “deferral of compensation” subject to Code
Section 409A (a “409A Payment”), then, (A) in the event that a termination of
Executive’s employment does not constitute a Separation From Service, such 409A
Payment shall begin at such time as the Executive has otherwise experienced such
a Separation from Service, and the date of such Separation from Service shall be
deemed to be her Termination Date for purposes of Section 4(a) hereof, and (B)
if on the date of the Executive’s Separation from Service, the Executive is a
“specified employee” of a public company, as such term is defined in Treasury
Regulation Section 1.409A-l(i), as determined from time to time by the Company,
then such 409A Payment shall not be made to the Executive until the earlier of
(i) six (6) months and one day after the Executive’s Separation from Service; or
(ii) the date of her death, and shall be paid without adjustment for the delay
in payment. The Executive hereby acknowledges that she has been advised to seek
and has sought the advice of a tax advisor with respect to the tax consequences
to the Executive of all payments pursuant to this Agreement, including any
adverse tax consequences or penalty taxes under Code Section 409A and applicable
state tax law. The Executive hereby agrees to bear the entire risk of any such
adverse federal and state tax consequences and penalty taxes in the event any
payment pursuant to this Agreement is deemed to be subject to Code Section 409A,
and that no representations have been made to the Executive relating to the tax
treatment of any payment pursuant to this Agreement under Code Section 409A and
the corresponding provisions of any applicable state income tax laws.
 
SECTION 6. Nondisclosure and Nonuse of Confidential Information.


(a) The Executive shall not disclose or use at any time without the written
consent of the Company, either during the Employment Period or thereafter, any
Confidential Information (as defined below) of which the Executive is or becomes
aware, whether or not such information is developed by her, except to the extent
that such disclosure or use is directly related to and required by the
Executive’s performance in good faith of duties assigned to the Executive by the
Company or is required to be disclosed by law, court order, or similar
compulsion; provided, however, that such disclosure shall be limited to the
extent so required or compelled; and provided, further, that the Executive shall
give the Company notice of such disclosure and cooperate with the Company in
seeking suitable protection. The Executive acknowledges that the Company’s
Confidential Information has been generated at great effort and expense by the
Company and its predecessors and affiliates and has been maintained in a
confidential manner by the Company, its predecessors and affiliates. The
Executive does not claim any rights to or lien on any Confidential Information.
The Executive will immediately notify the Company of any unauthorized
possession, use, disclosure, copying, removal or destruction, or attempt
thereof, of any Confidential Information by anyone of which the Executive
becomes aware and of all details thereof. The Executive shall take all
reasonably appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
shall deliver to the Company on the Termination Date, or at any time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof regardless of the form
thereof (including electronic and optical copies)) relating to the Confidential
Information or the Work Product (as defined below) of the Company or any of its
affiliates which the Executive may then possess or have under her control.


(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the date hereof) concerning (i) the
business or affairs of the Company (or such predecessors), (ii) technologies,
products or services, (iii) data, test results, designs, methods, formulae,
production methods, know-how, show-how, techniques, systems, processes,
specifications, drawings, reports, software programs, works of authorship,
research and development, (iv) inventions, new developments and trade secrets,
whether patentable or unpatentable and whether or not reduced to practice, (v)
existing and prospective licensees, partners, customers, clients and suppliers,
(vi) agreements with licensees, partners, customers, clients, suppliers and
other entities or individuals, (vii) projects, plans and proposals, (vii) fees,
costs and pricing structures, (viii) accounting and business methods, (ix)
business strategies, acquisition plans and candidates, financial or other
performance data and personnel lists and data, and (x) all similar and related
information in whatever form, unless the information is or becomes publicly
known through lawful means.


SECTION 7. Inventions and Patents.


The Executive agrees that all inventions, ideas, innovations, improvements,
modifications, data, test results, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which relate to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours or on the premises of the
Company or any affiliate and whether or not alone or in conjunction with any
other person) while employed by the Company (including those conceived,
developed or made prior to the date of this Agreement) together with all patent
applications, letters patent, trademark, tradename and service mark applications
or registrations, copyrights, reissues thereof and any other legal protection
thereon that may be granted for or upon any of the foregoing (collectively
referred to herein as the “Work Product”), belong in all instances to the
Company or such affiliate. The Executive shall promptly disclose such Work
Product to the President and perform all actions reasonably requested by the
President (whether during or after the Employment Period) to establish and
confirm the Company’s ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) and provide reasonable assistance to the Company
or any of its affiliates in connection with (a) the prosecution of any
applications for patents, trademarks, trade names, service marks, reissues
thereof or other legal protection thereon, (b) the maintenance, enforcement and
renewal of any rights that may be obtained, granted or vest therein, and (c) the
prosecution and defense of any actions, proceedings, oppositions or
interferences relating thereto. If the Company is unable, after reasonable
effort, to secure the signature of the Executive on any such papers, any
executive officer of the Company shall be entitled to execute any such papers as
the agent and the attorney-in-fact of the Executive, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
or her agent and attorney-in-fact to execute any such papers on his or her
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Work Product,
under the conditions described in this sentence.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
SECTION 8. Non-Compete; Non-Solicitation; Non-Disparagement.


(a) The Executive acknowledges that, in the course of employment with the
Company and/or its affiliates, she has and will become familiar with the
Company’s and its predecessors and affiliates’ trade secrets and with other
confidential information concerning the Company and its predecessors and
affiliates and that her services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. Therefore, in order to
protect the Company’s interest in its Confidential Information, the Executive
agrees that during the Employment Period and for one (1) year thereafter
(collectively, the “Non-Compete Period,” subject to automatic extension during
the period of any violation of this Section 8), she shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in or represent any business competing with the
development, marketing, and/or sale of drugs intended for use in the treatment
of attention deficit disorder, attention deficit and hyperactivity disorder,
headaches, primary insomnia disorder, fibromyalgia, post-traumatic stress
disorder or any other products and/or services of the Company or its affiliates
that exist or are in the process of being formed or acquired as of the
Termination Date (the “Business”), within any Restricted Territory. As used in
this Agreement, the term “Restricted Territory” means (i) the United States and
(ii) any other country or territory in which the Company has engaged in, or is
engaging in, the Business as of the Termination Date.  Nothing herein shall be
construed to prevent the Executive from participating in and completing all
necessary activities required to maintain the Executive’s professional
standards.


Nothing herein shall prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded that is engaged in the Business, so long as
the Executive has no active participation in the business of such corporation.


(b) During the Non-Compete Period, the Executive shall not directly or
indirectly through another person or entity:


(i) induce or attempt to induce any employee of the Company or any affiliate to
leave the employ of the Company or such affiliate, or in any way interfere with
the relationship between the Company or any such affiliate, on the one hand, and
any employee thereof, on the other hand;


(ii) solicit for hire or hire any person who was an employee of the Company or
any affiliate until six (6) months after such individual’s employment
relationship with the Company or any affiliate has been terminated, provided
that the Executive may hire any such person (so long as such person is not a
supervisor, manager or executive officer of the Company or any affiliate) who
responds to a general advertisement offering employment;


(iii) solicit, induce or attempt to solicit or induce any customer (it being
understood that the term “customer” as used throughout this Agreement includes
any Person (x) that is purchasing goods or receiving services from the Company
and/or any affiliates or (y) that is directly or indirectly providing or
referring customers to, or otherwise providing or referring business for, the
Company or any affiliates), supplier, licensee, subcontractor or other business
relation of the Company or any affiliate to cease or reduce doing business with
the Company or such affiliate, or in any way interfere or attempt to interfere
with the relationship between any such customer, supplier, licensee,
subcontractor or business relation, on the one hand, and the Company or any such
affiliate, on the other hand; or


(iv) induce or attempt to induce any customer, supplier, licensee, subcontractor
or other business relation of the Company or affiliate to purchase services or
goods similar to those sold as part of the Business.


(c) The Executive understands that the foregoing restrictions may limit her
ability to earn a livelihood in a business similar to the Business, but she
nevertheless believes that she has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given her education, skills and ability), the Executive does not believe would
prevent her from otherwise earning a living. The Executive further understands
that (i) the parties would not enter into this Agreement but for the covenants
contained in this Section 8, and (ii) the provisions of Sections 6 through 8 are
reasonable and necessary to preserve the legitimate business interests of the
Company and affiliates.


(d) The Executive shall inform any prospective or future employer of any and all
restrictions contained in this Agreement and provide such employer with a copy
of such restrictions (but no other terms of this Agreement), prior to the
commencement of that employment.


(e) The Executive agrees that the restrictions are reasonable and necessary, are
valid and enforceable under New York law, and do not impose a greater restraint
than necessary to protect the Company’s legitimate business interests. If, at
the time of enforcement of Sections 6 through 8, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the Executive and the Company agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area so as to protect the Company to the greatest
extent possible under applicable law.


(f) In order to protect the goodwill of the Company and its affiliates, to the
fullest extent permitted by law, the Executive, both during and after the
Employment Period, agrees not to publicly criticize, denigrate, or otherwise
disparage any of the Company, its affiliates, and each such entity’s employees,
officers, directors, licensees, partners, consultants, other service providers,
products, processes, policies, practices, standards of business conduct, or
areas or techniques of research, development, manufacturing, or marketing.
Nothing in this Section 8(f) shall prevent the Executive or the Company from
cooperating in any governmental proceeding or from providing truthful testimony
pursuant to a legally-issued subpoena. The Executive promises to provide the
Company with written notice of any request to so cooperate or provide testimony
within one (1) day of being requested to do so, along with a copy of any such
request.
 
 
 
5

--------------------------------------------------------------------------------

 

 
SECTION 9. Enforcement.


Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of this Agreement by
the Executive, the Company and any of its affiliates or their successors or
assigns may, in addition to other rights and remedies existing in their favor at
law or in equity, seek specific performance and/or injunctive or other relief in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security) and may apply to any court of competent
jurisdiction to require the Executive to account for and pay over to the Company
all compensation, profits, moneys, accruals, increments or other benefits
derived from or received as a result of any transactions constituting a breach
of the covenants contained herein in this Agreement. The Executive agrees not to
claim that the Company or any of its affiliates has adequate remedies at law for
a breach of any of Sections 6 through 8, as a defense against any attempt by the
Company or any of its affiliates to obtain the equitable relief described in
this Section 9.


SECTION 10. Severance Payments.


In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if the
Executive violates any provision of the foregoing Sections 6 through 8, any
Severance payments then or thereafter due from the Company to the Executive
pursuant to Section 5(c) shall be terminated forthwith and the Company’s
obligation to pay and the Executive’s right to receive such Severance payments
shall terminate and be of no further force or effect, if and when determined by
a court of competent jurisdiction, in each case without limiting or affecting
the Executive’s obligations (or terminating the Non-Compete Period) under such
Sections 6 through 8, or the Company’s other rights and remedies available at
law or equity.


SECTION 11. Representations, Warranties and Additional Covenants of the
Executive.


The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, (b) the Executive
is not a party to or bound by any employment agreement, (c) the Executive is not
a party to or bound by any consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity
that would affect the Company or the obligations of the Executive hereunder and
(d) upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a valid and binding obligation of the
Executive, enforceable in accordance with its terms. The Executive further
represents and warrants that she has not disclosed, revealed or transferred to
any third party any of the Confidential Information that she may have previously
obtained and that she has safeguarded and maintained the secrecy of the
Confidentiality Information to which she has had access or of which she has
knowledge. In addition, the Executive represents and warrants that she has no
ownership in nor any right to nor title in any of the Confidential Information
and the Work Product.


SECTION 12.   Notices.


All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefor
below, or one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case as follows:


If to the Company, to:


Tonix Pharmaceuticals, Inc.
509 Madison Avenue, Suite 306
New York, New York 10022
Attention: President


If to the Executive, to the address set forth on the signature page hereto;


or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail. Instructions, notices or requests may be sent by email to the Executive.


SECTION 13.  General Provisions.


(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing and except to the extent otherwise provided in
Section 8(e) (with respect to a breach of the provisions of Section 8), if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.


(b) Complete Agreement.  This Agreement and those documents expressly referred
to herein (including, but not limited to, the exhibit attached hereto)
constitute the entire agreement among the parties and supersede any prior
correspondence or documents evidencing negotiations between the parties, whether
written or oral, and any and all understandings, agreements or representations
by or among the parties, whether written or oral, that may have related in any
way to the subject matter of this Agreement.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
(c) Force Majeure.  Neither party shall be deemed to be in default of its
obligations hereunder if and so long as it is prevented from performing such
obligations as a result of events beyond its reasonable control, including,
without limitation, fire, power failures, any act of war, riot, strikes, civil
insurrection, earthquake, hurricane, tornado or other catastrophic natural
events or acts of God.


(d) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Executive and
the Company and their respective successors, assigns, heirs, representatives and
estate; provided, however, that the rights and obligations of the Executive
under this Agreement shall not be assigned without the prior written consent of
the Company in its sole discretion. The Company may (i) assign any or all of its
respective rights and interests hereunder to one or more of its affiliates, (ii)
designate one or more of its affiliates to perform its respective obligations
hereunder (in any or all of which cases the Company nonetheless shall remain
responsible for the performance of all of their obligations hereunder), (iii)
collaterally assign any or all of its respective rights and interests hereunder
to one or more lenders of the Company or its affiliates, (iv) assign its
respective rights hereunder in connection with the sale of all or substantially
all of its business or assets (whether by merger, sale of stock or assets,
recapitalization or otherwise) and (v) merge any of affiliates with or into the
Company (or vice versa). The rights of the Company hereunder are enforceable by
its affiliates, who are the intended third party beneficiaries hereof.


(e) Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
NEW YORK OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.


(f) Jurisdiction and Venue.


(i) The Company and the Executive hereby irrevocably and unconditionally submit,
for themselves and their property, to the non-exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in the
State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and the Company and the Executive hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Company and
the Executive irrevocably waive, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. The Company and the Executive agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Executive agrees not to commence a claim or proceeding hereunder in a court
other than a New York State court or federal court located in the State of New
York, except if the Executive has first brought such claim or proceeding in such
New York State court or federal court located in the State of New York, and such
court or courts have denied jurisdiction over such claim or proceeding.
(ii) The Company and the Executive irrevocably and unconditionally waive, to the
fullest extent they may legally and effectively do so, any objection that they
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State
court or federal court of the United States of America sitting in the State of
New York and any appellate court from any thereof.


(iii) Notwithstanding clauses (i)-(ii), the parties intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 6 through 8 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company’s right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.


(iv) The parties further agree that the mailing by certified or registered mail,
return receipt requested to both (x) the other party and (y) counsel for the
other party (or such substitute counsel as such party may have given written
notice of prior to the date of such mailing), of any process required by any
such court shall constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by law.
Notwithstanding the foregoing, if and to the extent that a court holds such
means to be unenforceable, each of the parties’ respective counsel (as referred
to above) shall be deemed to have been designated agent for service of process
on behalf of its respective client, and any service upon such respective counsel
effected in a manner which is permitted by New York law shall constitute valid
and lawful service of process against the applicable party.


(g) Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.


(h) Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


(i) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(j) WAIVER OF JURY TRIAL. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR,
HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS
OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION
HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE
FULLY ENFORCED IN ALL INSTANCES.


*  *  *  *


[Signature Page Follows]




 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.



 
TONIX PHARMACEUTICALS, INC.
 
 
By /s/ SETH LEDERMAN
     Seth Lederman, M.D.
     President and Chairman
 
 
 
EXECUTIVE:
 
/s/ RHONDA ROSEN
Rhonda Rosen
 
Address:
43 Dickinson Road
Basking Ridge, NJ 07920
 
 









8




























